DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 and 10-11 of the amended claim set received 1/14/2021 are pending.
Election/Restrictions
Applicant’s election without traverse of the Apparatus and Species of Figs. 1-4 (claims 1-7 and 10-11) in the reply filed on 1/14/2021 is acknowledged.  Claims 8-9 and 12-20 have been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1711” has been used to designate two different parts in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “a flow rate of the refrigerant injected by the first refrigerant supply unit is larger than that of the refrigerant injected by the second refrigerant supply unit.”  The first refrigerant supply unit lacks antecedent basis.  The first refrigerant supply unit is introduced in claim 2 while claim 3 has basis on only claim 1.  Claim 3 is examined as if based on claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uji (US 5,417,053).
Regarding independent Claim 1, Uji discloses in Fig. 2, a gas turbine comprising: a compressor 1 configured to compress air A introduced thereinto; a combustor 2 configured to mix the compressed air with fuel F to make a mixture of the compressed air and the fuel, wherein the mixture is used for combustion; a main turbine 3 having a plurality of turbine blades (a turbine necessarily comprises a shaft or drum with blades attached) rotated by an energy produced by combustion gas burned in the combustor 2; a heat recovery boiler 4 configured to produce steam by heat exchange with the combustion gas E discharged from the main turbine (read col. 4, ll. 58-65); and a fluid accelerator 10 (see also Fig. 4) supplied with a first fluid A compressed in the compressor to compress the first fluid (read col. 4, ll. 28-32) and supply the compressed first fluid to the combustor (through line 24, follow flow arrows of the figure), wherein the fluid accelerator comprises a first inlet (compressed air inlet of Fig. 4) through which the first fluid A supplied from the compressor is introduced, a second inlet (steam inlet of Fig. 4) through which a second fluid S having a higher pressure than the first fluid is introduced (it is a steam driven ejector as read at col. 4, ll. 28-32), and an outlet (air/steam outlet of Fig. 4) through which the first and second fluids are mixed and discharged.
Regarding Claim 5, “wherein the second fluid has a lower temperature and a higher pressure than the first fluid” describes conditions of the fluids within the apparatus and is essentially a manner of operating the claimed apparatus.  An apparatus claim covers what a device is, not what a device does, MPEP 2114.  The 
Regarding Claim 6, “wherein the pressure of the second fluid is 1.5 to 2.5 times that of the first fluid, and the temperature of the second fluid is 0.4 to 0.75 times that of the first fluid” describes conditions of the fluids within the apparatus and is essentially a manner of operating the claimed apparatus.  An apparatus claim covers what a device is, not what a device does, MPEP 2114.  The claim limitation fails to separate the claimed invention from Uji because Uji has the structure capable of supporting a flow of the second fluid S and the first fluid A where wherein the pressure of the second fluid is 1.5 to 2.5 times that of the first fluid, and the temperature of the second fluid is 0.4 to 0.75 times that of the first fluid.
Regarding Claim 7, Uji discloses in Fig. 2, a first connection line connecting the compressor 1 to the fluid accelerator 10 (the line shown connecting the compressor to the accelerator 10; read col. 3, ll. 47-50).
Regarding Claim 10, Uji discloses in Fig. 2, a second connection line 22 connecting the heat recovery boiler 4 to the fluid accelerator 10 to supply the steam S from the heat recovery boiler 4 to the fluid accelerator 10 (read col. 3, ll. 44-47).
Regarding Claim 11, Uji discloses in Fig. 4, wherein the fluid accelerator 10 comprises a jet nozzle 36 into which the second fluid S (steam) is introduced, a suction chamber into which the first fluid A (compressed air) is introduced, a mixing section in which the first and second fluids are mixed with each other, and a diffuser from which the mixed fluid M (mixed gas) is discharged (see annotation of Fig. 4 below).

    PNG
    media_image1.png
    392
    811
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uji (US 5,417,053) in view of Dibelius (US 3,747,336).
Regarding Claim 4, Uji discloses the claimed invention as discussed above and the gas turbine further comprises a discharge line (Fig. 2, element 24) connecting the outlet (of the fluid accelerator 10) to the combustor 2, Uji also discloses that the discharge line carries steam (read col. 4, ll. 3-14).  Uji does not disclose wherein the combustor comprises a duct assembly in which the combustion gas flows, the duct assembly has a double-tube structure to define a cooling passage therein, and the discharge line connecting to the cooling passage of the combustor.  Uji only discloses a non-descript combustor 2 for receiving steam at the outlet of the discharge line 24.
Dibelius discloses in Fig. 1, a combustor 1 for a gas turbine engine (read, e.g., col. 2, ll. 28-35).  Dibelius teaches the combustor 1 comprises a duct assembly in which combustion gas flows, the duct assembly has a double-tube structure (comprising tubes 2 and 5) to define a cooling passage 8 therein, and a discharge line outlet (at element 19) connecting to the cooling passage 8 of the combustor to receive the steam from the discharge line (see figure).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Uji to include the specific combustor including the double-tube structure and the discharge line outlet within the cooling passage as taught by Dibelius in order to provide a combustion system which maintains proper pressure drop across the combustion liner either with or without steam injection and to add steam downstream of the combustion reaction zone while at the same time allow spillage of sufficient steam to flow into the reaction zone for nitric oxide abatement (Dibelius col. 1, l. 48-col. 2, l. 10).

Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the independent claim limitations:
Regarding Claim 2, “wherein the first inlet is connected to a first connection line through which the first fluid is delivered to the fluid accelerator, and a first refrigerant supply unit is installed to the first connection line to inject a refrigerant for cooling the first fluid into the first connection line.”
Claim 3 is allowable by basis on claim 2.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/                                                           /GERALD L SUNG/                                                                      Primary Examiner, Art Unit 3741                                                                                                             Examiner, Art Unit 3741